Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 5/10/21 has been entered. Claims 1-15 remain pending in the application, of which claims 8-15 are withdrawn. As such, the claims being examined are claims 1-7. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 1/8/21. However, the Terminal Disclaimer filed 5/10/21 is not accepted (see below).
Claim Objections
Claim 1 is objected to because of the following informality: 	On line 17 of claim 1, “initiating the stimulation of…” should be “initiating the fracking or stimulation of…” 	Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Behrmann et al. (US 2004/0099418- cited previously). 	With respect to independent claim 1, Behrmann discloses a method for the fracking or KSR at 1397	With respect to depending claim 3, Behrmann discloses wherein the perforating tool is a perforating gun ([0017] and Fig. 7).
Claims 2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Behrmann et al. (US 2004/0099418- cited above) in view of Cassidy et al. (US 2010/0261623). 	With respect to depending claims 2 and 4-7, Behrmann discloses a method for treating a hydrocarbon-bearing formation comprising inserting an acidic composition into a wellbore to acidize the formation (Abstract, [0008], [0033], [0069], and Figs. 2 and 7). However, Behrmann fails to expressly disclose the chemical composition of said acidic composition. Cassidy teaches a method for treating a hydrocarbon-bearing formation comprising inserting an acidic composition into a wellbore to acidize the formation ([0004] and [0008]). Replacing the acidic composition disclosed by Behrmann with the acidic composition taught by Cassidy is but a simple substitution of one known equivalent acidic composition for another, performing the same function for the same purpose, i.e., acidizing formations. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make this simple substitution as it has been held “[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)). Furthermore, the acidizing composition taught by Cassidy comprises a corrosion inhibitor which prevents corrosion of “metal tubular goods, pumps, and other equipment,” such as those employed in the method disclosed by Behrmann; it would have .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101. 
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/408,202 (‘202 herein) in view of Behrmann et al. (US 2004/0099418- cited above). 	Although the conflicting claims are not identical, they are not patentably distinct from each other because both the instant method and method of ‘202 are drawn to a method of stimulation of a hydrocarbon-bearing formation comprising the placement of a plug, perforating tool, and acidic composition. Even though the claims of ‘202 recite “wherein no gas is injected into the wellbore…,” it would have been obvious for a person having ordinary skill in the art that a gas injection is not necessary for acidizing methods, as demonstrated by Behrmann. Wiemers teaches method of stimulation of a hydrocarbon-bearing formation comprising the placement of a plug, perforating tool, and acidizing composition, wherein the stimulation does not require gas injection (Abstract, [0008], [0033], [0069], and Figs. 2 and 75).  	This is a provisional nonstatutory double patenting rejection.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 16/747,449 (‘449 herein).
 	Although the conflicting claims are not identical, they are not patentably distinct from each other because both the instant method and method of ‘449 are drawn to a method of stimulation of a 
 	This is a provisional nonstatutory double patenting rejection.

Terminal Disclaimer
The terminal disclaimer filed on 5/10/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/408,176 has been reviewed and is NOT accepted.
The terminal disclaimer does not comply with 37 CFR 1.321 because: 	This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b).
Response to Arguments
Applicant’s arguments filed 5/10/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Reyes et al. (US 2018/0127882) teaches a corrosion inhibitor for use with acid treatment fluids.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674